The so-called newly-discovered evidence was insufficient to justify the court in setting aside the judgment which was rendered in favor of plaintiff. Under the circumstances, order, granting the motions of the defendants to set aside the verdict and for a new trial, upon the ground of newly-discovered evidence, reversed, with costs and disbursements, and the judgment reinstated. Present —■ Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.; Cohn, J., dissents and votes to affirm. [See 254 App. Div. 730.]